179 S.W.3d 314 (2005)
STATE of Missouri, Plaintiff/Respondent,
v.
Anthony K. GAITHER, Defendant/Appellant.
No. ED 85526.
Missouri Court of Appeals, Eastern District, Division Four.
November 29, 2005.
Maleaner Ryna Harvey, St. Louis, MO, for appellant.
Deborah Daniels, Karen Louis Kramer  co-counsel, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Anthony K. Gaither appeals from the judgment of the trial court entered after a jury verdict finding him guilty of possession of a controlled substance, in violation of Section 195.202 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err, plainly or otherwise. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 30.25(b).